DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment/Comment
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.
 	In virtue of the RCE:
Claims 1-20 are present in the instant application.
Claim 1 is currently amended.
Claim 20 is withdrawn from further consideration.
The references cited in the Information Disclosure Statement (IDS) filed on 03/26/2021 have been considered by the examiner.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. William G. Battista Jr. on 04/13/2021.
The application has been amended as follows: 

an integrated antenna module as claimed in Claim 1, that is mounted on a vehicle and capable of transmitting or receiving electromagnetic waves; and
		a router that is electrically connected to the integrated antenna module and relays communication between the integrated antenna module and an in-vehicle device mounted on the vehicle.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of claims 1-11, 13-17, 19 and 20 are in the inclusion of the limitation(s):
“… the antenna element group is configured to operate in an omnidirectional antenna mode in which the plurality of antenna elements are set to an aggregated state and aggregates electromagnetic waves received by each antenna constituted by each antenna element in to one signal and a directional antenna mode in which the plurality of antenna elements are set to an independent state and independent electromagnetic waves received by each antenna constituted by each antenna element to one signal by one signal, as the plurality of different transmission/reception modes, and in the omnidirectional antenna mode, a signal of the antenna having an excellent reception condition is preferentially used or signals are synthesized to remove noise for signals based on same electromagnetic waves from a same transmission/reception target received by the plurality of antennas” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-11, 13-17, 19 and 20 are allowed as being dependent on claim 1), which are not found in the prior art references.

The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Laroia (U.S. Patent 8,811,369 B2) and Feher (U.S. Patent 7,280,810 B2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844